EXHIBIT 10.1

 

FORM OF

WARRANT AMENDMENT AGREEMENT

 

This Warrant Amendment Agreement (this “Agreement”), dated as of December 26,
2019, is made pursuant to that certain Securities Purchase Agreement, dated as
of October 5, 2018 (the “Purchase Agreement”), as amended, by and between
Innovation Pharmaceuticals Inc. (the “Company”) and the purchasers signatory
hereto (the “Purchasers”) for the purchase of shares of the Company’s Series B
5% Convertible Preferred Stock (the “Series B Preferred”) and Series 2 Warrants,
Series 3 Warrants and Series 4 Warrants to purchase shares of Series B Preferred
(“Warrants”). Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement, as amended.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1. Agreement to Extend Termination Date. The Termination Date of each of the
Warrants is amended to be December 31, 2021.

 

2. Reduction of Exercise Price. The Exercise Price of each of the Warrants is
hereby amended to be $850, subject to adjustment thereunder.

 

3. New Certificates. Each Purchaser may require the Company to provide such
Purchaser with new Warrant certificates reflecting the amended terms under this
Agreement, in form satisfactory to such Purchaser and the Company shall promptly
deliver such new certificates upon surrender of the old certificaes by such
Purchaser.

 

4. Prospectus Supplement. The Series B Preferred and the Warrants (and
underlying Series B Preferred) are registered for issuance to the Purchasers
pursuant to the Company’s registration statement on Form S-3, File No.
333-220419 (the “Registration Statement”). The Company shall file a prospectus
supplement to the Registration Statement relating to the extenstion of the
exercise term and reduction of the exercise price within 1 Trading Day of the
date hereof.

 

5. Public Disclosure. On or before 9 am ET on the Trading Day immediately
following the date hereof, the Company shall disclose the material terms of the
transactions contemplated hereby on a Form 8-K, including this Agreement as an
exhibit thereto. The Company shall consult with the Purchaser in issuing any
other press releases with respect to the transactions contemplated hereby.

 

6. Expense Reimbursement. The Company shall reimburse the legal fees and
expenses of the Purchasers in connection with this Agreement and the
transactions contemplated herein in the amount of $5,000, which shall be payable
on the date hereof.

 



 1

  



 

7. Effect on Transaction Documents. Except as expressly set forth above, all of
the terms and conditions of the Transaction Documents shall continue in full
force and effect after the execution of this Agreement and shall not be in any
way changed, modified or superseded by the terms set forth herein, including,
but not limited to, any other obligations the Company may have to the Purchaser
under the Transaction Documents. Notwithstanding the foregoing, this Agreement
shall be deemed for all purposes as an amendment to any Transaction Document as
required to serve the purposes hereof, and in the event of any conflict between
the terms and provisions of the Additional Securities or any other Transaction
Document, on the one hand, and the terms and provisions of this Agreement, on
the other hand, the terms and provisions of this Agreement shall prevail.

 

8. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each
Purchaser.

 

9. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

 

10. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Purchaser. The Company may not assign (except
by merger) its rights or obligations hereunder without the prior written consent
of the Purchaser of the then-outstanding Securities. The Purchaser may assign
their rights hereunder in the manner and to the Persons as permitted under the
Purchase Agreement.

 

11. Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

12. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

13. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

14. Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

[SIGNATURE PAGE FOLLOWS]

 



 2

  



    

Executed as of the first date written above by the undersigned duly authorized
representatives of the Company and the Purchaser:

 



INNOVATION PHARMACEUTICALS INC.

 

  

 

 By:

 

 

Name:

 

  Title:

 

 



 

Name of Purchaser: _______________________

 

Signature of Authorized Signatory: ___________________________

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

[signature page to Warrant Amendment Agreement]

 



 3



 